 

 

Via hand delivery

 

July 17, 2006

 

Michael P. Silvon

3724 Broadview

West Lafayette, IN 47906

 

 

Re: Severance Agreement and Release of All Claims

 

Dear Mike:

 

This letter will serve to confirm our conversation of Monday, July 10, 2006.
This past year the Board of Directors have been reviewing the performance of the
company and analyzing all positions. They have concluded that the results do not
support the need to continue with our current structure. The reorganization of
the senior management team as outlined by the Board of Directors calls for the
elimination of your position, Vice President Planning and Corporate Development,
with Bioanalytical Systems, Inc. as of July 31, 2006.

 

BASi is prepared to offer you a severance package. The terms of the severance
package are detailed in this letter.

 

Even if you do not sign this Agreement, BASi will pay you the compensation that
you have earned through July 31, 2006 on your next regular payday. Even if you
do not sign this Agreement, you will receive payment on Monday, July 31, 2006
via a direct deposit to your bank account in the gross amount of Seven Thousand
One Hundred Ninety Six Dollars and 95/100s ($7,196.95), less deductions required
by law, for accrued vacation. Unless you notify BASi of a different bank
account, this amount will be deposited in the bank account that you have
previously designated for direct deposit. Similarly, even if you do not sign
this Agreement, you will be offered benefits to which you are entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

 

A.

Terms.

 

 

1.

Definitions. The terms “you” and “your” and “Silvon” mean Michael P. Silvon, and
anyone who has or obtains any legal right or claims through him. “BASi” and
“Company” mean Bioanalytical Systems, Inc. and include its past and present
officers, directors, employees, agents, related corporations and entities,
affiliates, principals, insurers, shareholders, attorneys, trustees,
subsidiaries, predecessors, successors and assigns, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by BASi. “Agreement” means
this letter agreement which contains the terms of the severance package and
which includes a release of all claims arising out of Silvon’s employment
relationship with BASi and the termination of the employment relationship.
“Termination of Your Employment” means July 31, 2006. “The Parties” means Silvon
and BASi.

 

 

 

 

 

 

 

Michael P. Silvon

July 17, 2006

Page 2

 

 

 

2.

No Admission of Liability. This Agreement shall not in any way be construed as
an admission by BASi that it has acted wrongfully with respect to you or any
other person, or that you have any rights whatsoever against BASi.

.

 

 

 

3.

Claims released by Silvon. By signing this Agreement, Silvon unconditionally and
fully releases and forever discharges BASi from (a) any and all possible claims,
known or unknown, arising out of or from his employment with BASi under any and
all possible legal, equitable, tort, contract or statutory theories, including
but not limited to any claims for constructive or wrongful discharge or breach
of contract, except for any claims relating to accrued and vested rights under a
retirement plan; (b) any and all claims arising on or before the date Silvon
signs this Agreement, including but not limited to any charges, claims, demands
or actions under Title VII of the Civil Rights Act of 1964 and the Equal Pay
Act, 42 U.S.C. § 2000e et seq., Section 1981 of the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Indiana Civil Rights Law, the Employee Retirement Income Security
Act, 29 U.S.C. § 1001 et seq., the United States Constitution, the Indiana
Constitution, any and all amendments to said statutes, and any other federal,
state or local statute or law, ordinance or regulation, dealing in any way with
employment or employment-related benefits and all claims for costs and
attorneys’ fees; and (c) all claims Silvon may have against BASi arising out of
Silvon’s employment and/or termination of employment with BASi . Silvon agrees
and understands that any claims he may have under the aforementioned laws,
statutes or any other federal, state or local law, ordinance, rule or regulation
are effectively waived by this Agreement. Silvon understands that the signing of
this Agreement prevents him from making any further claims against BASi in
connection with his employment and the termination of his employment with the
BASi. Silvon agrees to (a) give up, release and waive all claims against BASi;
and (b) not to bring any lawsuits against BASi relating to the claims he has
given up, released and waived, nor will he allow any suit to be brought on his
behalf.

 

 

 

 

 

Michael P. Silvon

July 17, 2006

Page 3

 

 

4.

Waiver of Re-employment. Silvon waives any right or claim of reinstatement to
employment with BASi and agrees not to seek further employment with BASi. If
Silvon does seek employment with BASi, BASi is under no obligation to consider
him for employment.

 

 

5.

Payments and Benefits to be Provided to Silvon. In exchange for and in
consideration of Silvon’s agreement to release all claims against BASi as
described in paragraph 3 and in consideration of the other promises contained in
this Agreement, BASi agrees as follows:

 

 

a.

BASi agrees to pay you a severance benefit of an amount that totals One Hundred
Ten Thousand Two Hundred Forty and 16/100 Dollars ($110,240.16), less deductions
required by law. You will be paid Forty Five Thousand Nine Hundred Thirty Three
and 40/100 Dollars in semi-monthly installments between August 15 and December
31, 2006. The remaining balance of Sixty Four Thousand Three Hundred Six and
76/100 Dollars will be paid in a lump sum on January 15, 2007. All payments will
be direct deposited to a bank designated by you. Unless you notify BASi’s
payroll department of a different bank account, this amount will be deposited in
the bank account that you have previously designated for direct deposit;

 

 

b.

You and your spouse will remain participants in the BASi Company sponsored
medical plan through January 31, 2007. You will be responsible for a designated
portion of the monthly premium, which will be deducted from your severance
benefit on a pretax basis.

 

 

c.

Notwithstanding the elimination of your position with the Company, the Incentive
Stock Option Committee has determined that, solely for the purposes of the
Company's Incentive Stock Option Plan (the "Plan") and your outstanding options
thereunder and for no other purpose, the termination of your employment will be
deemed to be a retirement with the consent of the Employer (as defined in the
Plan), entitling you to exercise any options that are vested on July 31, 2006 at
any time within three months of that date.

 

 

6.

Acknowledgements. Silvon acknowledges that he is not entitled to any of the
payments and benefits listed in paragraph number 5 of this Agreement unless he
signs this Agreement. Silvon further acknowledges that the determination of the
Company's Incentive Stock Option Committee described in paragraph 5.c. of this
Agreement was made solely for the purpose of the Plan and the outstanding
options and for no other purpose.

 

 

 

 

Michael P. Silvon

July 17, 2006

Page 4

 

 

7.

Non-Disparagement. In consideration of the promises made in this Agreement,
Silvon and BASi agree that he/it shall not make any false, negative or
disparaging remarks or comments to any person and/or entity about the other
party to this Agreement, nor shall Silvon or BASi make any statement that may
subject the other party to potential embarrassment, humiliation or any other
negative consequence. In addition, both parties agree that they shall not make
any public statement, including but not limited to, the media or to BASi
employees, regarding the termination of his employment with BASi.

 

 

8.

Confidentiality. The Parties agree that an essential condition and material term
of this Agreement shall be that the terms of this Agreement and all
negotiations, discussions, correspondence and other related matters that
preceded it shall be maintained confidential. Silvon agrees that neither he nor
his representatives shall in any way publish, reveal, disclose, or cause to be
published, revealed, or disclosed, any terms, information, or details of this
Agreement, or the negotiations and discussions that preceded it. These
restrictions on disclosure do not apply to disclosures which may be required by
law or by judicial or administrative process or order. The Parties may disclose
the terms of this Agreement to BASi management or Silvon’s immediate family,
attorney, or income tax services provider, provided they agree to keep same
confidential and not make any disclosures in any manner that is inconsistent
with the terms of this Agreement.

 

9.

Consultation with Attorney. Silvon agrees that he has read this Agreement and
the releases contained herein, that he understands all of the terms hereof, that
he has not been coerced, threatened or intimidated into signing this Agreement,
and that he executes this Agreement voluntarily and with full knowledge of its
meaning and consequences and that he has had sufficient opportunity to consult
with his attorney regarding this Agreement. Silvon further acknowledges that
BASi hereby advises him that he should consult with an attorney before executing
this Agreement.

 

 

10.

Violation of Agreement and Severability. Silvon agrees that if he breaches any
obligation set forth in this Agreement, BASi shall cease all payments to him, as
described in this Agreement, and it shall also cease providing all benefits to
him, as described in this Agreement. Silvon further agrees that if he violates
this Agreement by suing or bringing any action against BASi for any of the
claims released in paragraph 4 of this Agreement, or in the event BASi is
successful in any action against Silvon to enforce his obligations under this
Agreement, Silvon will pay all costs and expenses incurred by BASi in bringing
said action, including but not limited to, reasonable attorneys’ fees and costs.
In addition, if Silvon violates this Agreement by suing or bringing any action
against BASi for any of the claims released in paragraph 4 of this Agreement, or
in the event BASi is successful in any action against Silvon to enforce his
obligations under this Agreement, BASi shall be entitled to whatever relief a
court deems appropriate, and in addition thereto, Silvon will be obligated to
promptly reimburse BASi all amounts paid to him and on his behalf by BASi under
this Agreement, plus interest at 10% per annum, and BASi shall be entitled to
collect same through legal process or otherwise, from him. Silvon also
understands and agrees that in the event that this Agreement is ever held to be
invalid or unenforceable, in whole or in part, as to any particular type of
claim or charge or as to any particular circumstances, this Agreement shall
remain fully valid and enforceable as to all other claims, charges and
circumstances.

 

 



 

Michael P. Silvon

July 17, 2006

Page 5



 

 

11.

Employee Agreement dated March 17, 1997. Silvon acknowledges his continuing
obligations under the Employee Agreement dated March 17, 1997 which is attached
hereto and incorporated herein as Exhibit A.

 

 

12.

Acceptance of Agreement. To accept the terms of this Agreement, Silvon must
deliver this Agreement, after it has been signed and dated by him, to the
undersigned in an envelope marked “Personal and Confidential.”

 

 

13.

Silvon’s Representations. Silvon represents and warrants that in the making and
execution of this Agreement, he is not relying on any representation, statement,
or assertion of fact or opinion made by any agent, attorney, employee, or
representative of the persons, parties, or corporations being released herein,
and he hereby waives any right to rely upon all prior agreements and/or oral
representations made by any agent, attorney, employee, or representative of such
persons, parties, or corporations even though made for the purpose of inducing
him to enter into this Agreement.

 

 

14.

Return of BASi’s Property. Silvon hereby represents and warrants that he has
returned to BASi all of BASi’s property that was in his possession or control.
This includes, but is not limited to, keys, credit cards, phone cards, cellular
telephones, pages, directories, computer hardware and software, books,
documents, memoranda, and all other records, and copies thereof.

 

 

15.

Miscellaneous. The Parties agree that this Agreement is deemed made and entered
into in the State of Indiana and in all respects shall be interpreted, enforced
and governed under the laws of the State of Indiana, unless otherwise preempted
by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.

 

 



 

Michael P. Silvon

July 17, 2006

Page 6



 

 

16.

Senior Management Team. Attached to this Agreement as Exhibit B is a listing of
the ages and job titles of those individuals employed by BASi in senior
management who were and were not selected for termination and the offer of
consideration for signing a waiver such as those contained in this Agreement.

 

 

17.

Time to Consider this Agreement. Silvon understands that he has until forty-five
(45) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Silvon understands that he may sign this Agreement at any time
during the forty-five day period. Silvon understands that he may revoke this
Agreement if he so chooses until seven (7) days after the date of execution.
Silvon further understands that this Agreement will not become effective or
enforceable and that BASi’s obligations in paragraph 6 of this Agreement to make
payments and provide benefits will not become effective or enforceable until
seven (7) days from the date of Silvon’s execution of this Agreement.

 

Sincerely,

 

BASi

 

/s/ Lina Reeves-Kerner

 

By Lina Reeves-Kerner

Vice President Human Resources

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

 

 

/s/ Michael P. Silvon                    

July 27, 2006                    

Michael P. Silvon

Date

 

 

 

 

 

 

 

EXHIBIT A

BAS

 

March 12, 1997

 

Dr. Michael P. Silvon

2470A Kestral Boulevard

West Lafayette, IN 47906

Dear Mike,

This letter constitutes an offer for a position at Bioanalytical Systems, Inc.
(BAS) as Vice President, Business Development. Should you chose to accept this
offer, you would report directly to me. The financial package includes an annual
base salary of $82,500; an initial bonus of $2,500 to be granted with your first
pay check; participation in our officers’ bonus plan, which potentially could
reward you with up to a 25% bonus in the current fiscal year; and participation
in the BAS 401(k) Plan according to the Employee Handbook as issued in February
1997.

Benefits are as described in the Handbook, with the exception that your initial
vacation will be 3 rather than 2 weeks in view of your seniority. Please contact
Mrs. Lina Reeves-Kerner or Mike Scott if you have questions regarding the
company benefits. An employee agreement is also enclosed and must be signed
prior to your starting date. In addition, this offer is contingent upon your
successful completion of a medical examination from our company physician. The
offer is also predicated upon your providing proof of eligibility to work in the
United States, within three days of employment, as mandated by current federal
employment laws. Proof of eligibility includes a valid drivers license, original
social security card, passport, certified birth certificate, or an unexpired
employment eligibility card.

As a new employee, your first ninety days will be a trial period during which
BAS can evaluate you and you can evaluate BAS. Because employment at BAS is
at-will and it does not promise employment for any specific period of time,
either you or the Company may terminate the employment relationship for any
reason at any time either before or after completion of the trial period.

As we have discussed, BAS faces a number of challenges in the months ahead. Our
team believes that an experienced executive with your talents will contribute
greatly to meeting these challenges and we willl initially use you as
combination in-house consultant, devil’s advocate, and interface with outsiders
from the financial community. Recognizing the financial risk to you personally
in this age of downsizing and reorganizing, BAS agrees to severance pay of 6
months during the first 4-12 months of employment, and 12 months of severance
pay thereafter in the event of your being dismissed from employment without
cause.

This letter constitutes the full extent of our offer to you which you may accept
by returning a copy with your signature below, along with the signed employee
agreement. We look forward to a long and fruitful association.

 

Sincerely,



Peter T. Kissinger, Ph.D.
Chairman and CEO

 

 

 

 

 

PTK/cp

 

Enclosures

I accept this position as outlined in this letter.

/s/ Michael P. Silvon                    

Michael P. Silvon

3/17/97                    

Date

 



 

 

 

EXHIBIT B

 

The following table contains a listing of the ages and job titles of persons in
BASi’s Senior Management Team who were and were not selected for termination and
the offer of consideration for signing a waiver. All persons who are being
offered consideration under a waiver agreement must sign the agreement and
return it to Human Resources within 45 days after receiving the agreement. Once
the signed agreement is returned to Human Resources, the employee has 7 days to
revoke the waiver agreement.

 

Job Title

Age

Number Selected

Number Not Selected

CEO

61

0

1

Senior VP , R&D

54

0

1

Senior VP Sales Development

56

0

1

Executive VP

64

0

1

VP Planning and Corporate Development

59

1

0

COO

54

0

1

 

 

 

 

 